Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Reasons for Allowance
Claims 1-6 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:  The closest prior art, Iizawa et al., discloses all of the limitations set forth in the previous Office Action.  However, Iizawa et al., either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 1, and in particular fails to disclose or make obvious, “wherein combining the first substrate with the second substrate and the liquid crystal layer to form the liquid crystal phase modulation device comprises: disposing a device sealant over the first substrate; and bonding the first substrate and the second substrate such that the liquid 3crystal layer and the device sealant are between the first and second substrates, wherein the device sealant has a thickness substantially equal to a thickness of the reference sealant of the reference liquid crystal phase modulation sample”.  Therefore, claim 1 is deemed non-obvious and inventive over the prior art and are allowed.
As to claims 2-6 and 9-18: Since claims 2-6 and 9-18 depend either directly or indirectly on the allowed claim 1, claims 2-6 and 9-18 are also allowed.
Claims 1-6 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 19:  The closest prior art, Iizawa et al., discloses all of the limitations set forth in the previous Office Action.  However, Iizawa et al., either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 1, and in particular fails to disclose or make obvious, “after fabricating the reference liquid crystal phase modulation sample by combining the first reference substrate, the second reference substrate, the reference sealant, and the reference liquid crystal layer, detecting thicknesses of a plurality of portions of the reference liquid crystal layer of the reference liquid crystal phase modulation sample by a detected apparatus; determining a distribution according to the detected thicknesses of the portions of the reference liquid crystal layer”.  Therefore, claim 19 is deemed non-obvious and inventive over the prior art and are allowed.
As to claim 20: Since claim 20 depends directly on the allowed claim 19, claim 20 is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 270-24902490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871